    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20        PageID.607    Page 1 of 11



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,
        Plaintiff,                                     Case No. 00-80974
                                                       Honorable Nancy G. Edmunds
v.
LEON FORD, JR.,

        Defendant.
________________________________/

               OPINION AND ORDER GRANTING DEFENDANT’S MOTION
             TO REDUCE SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A) [105]

        Defendant Leon Ford, Jr. is currently in the custody of the Federal Bureau of

Prisons (“BOP”), serving a 483-month sentence at FCI Pekin in Illinois. The matter is

before the Court on Defendant’s motion to reduce sentence under 18 U.S.C. §

3582(c)(1)(A). (Dkt. 105.) The government opposes the motion. (Dkts. 112, 113.)

Defendant filed a reply. (Dkt. 114.) The Court finds that the facts and legal arguments

are adequately presented in the motion and briefs. Therefore, pursuant to Eastern

District of Michigan Local Rule 7.1(f)(2), Defendant’s motion will be decided without a

hearing. For the reasons set forth below, the Court GRANTS Defendant’s motion.

        I.      Background

        On March 2, 2001, a jury found Defendant guilty of two counts of bank robbery in

violation of 18 U.S.C. § 2113(a) and two counts of use of a firearm during and in relation

to the commission of a crime of violence in connection with those robberies in violation

of 18 U.S.C. § 924(c). The convictions stemmed from two bank robberies that occurred

on April 5, 2000 and May 10, 2000. Defendant was acquitted of attempted robbery and

                                             1

    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20       PageID.608     Page 2 of 11



§ 924(c) charges stemming from a third incident. Due to the mandatory statutes that

applied at the time, Defendant faced a mandatory minimum of 10 years on the first §

924(c) conviction, a 25-year “stacked” mandatory minimum on the second § 924(c)

count, and a consecutive mandatory guidelines range of 63 to 78 months on the

remaining counts. Thus, the lowest mandatory sentence was 483 months, which the

Court imposed on August 2, 2001.1 Defendant’s projected release date is June 5, 2035.

        On January 1, 2020, Defendant petitioned the Warden of FCI Pekin for

compassionate release. (Dkt. 105-4.) As the basis for his request, he relied on 1) his

diabetes, which has resulted in blindness in his right eye, and 2) the changes in law

reflected in the First Step Act regarding “stacked” sentences under § 924(c). (See id. at

PgID 328-29.) Defendant listed his release address, explained that he had tried to

make the best of his time in custody including having completed 65 classes, and stated

that he is not a danger to the community “especially since now [he] cannot see hardly at

all.” (See id. at PgID 330.) The Warden denied Defendant’s request on February 27,

2020. (Dkt. 105-5.)

        Defendant, through counsel, now moves this Court for compassionate release.

Defendant is currently 48 years old. He suffers from Type II diabetes, high cholesterol,

hypertension, and hypothyroidism. (Dkts. 113-1, 113-2, filed under seal.) Defendant

notes he has no recent disciplinary history and has completed hundreds of hours of

educational programming while incarcerated in addition to working as a GED tutor.


                           
        1
        At the time of sentencing, the Court rejected Defendant’s argument that the
sentence he faced under the mandatory statutes was so grossly disproportionate it
violated the Eighth Amendment but noted “[i]t certainly is higher than other bank robbery
defendants. It is certainly is well beyond what it would have been a couple of years ago
when it was still a five-year statute.” (Dkt. 105-6, PgID 353.)
                                            2

    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20         PageID.609     Page 3 of 11



Defendant notes he was sentenced prior to 1) the Supreme Court holding in United

States v. Booker, 543 U.S. 220, 245 (2005), that the sentencing guidelines are advisory

and not mandatory, 2) the Supreme Court holding in Dean v. United States, 137 S. Ct.

1170, 1177 (2017), that courts may consider the mandatory consecutive sentences

required by § 924(c) in fashioning an appropriate sentence on the remaining counts of

conviction, and 3) Congress clarifying in Section 403 of the First Step Act that enhanced

§ 924(c) counts can only be “stacked” if the second offense occurs after a final

conviction on the first offense. Thus, Defendant argues that a sentence reduction is

warranted in this case because if sentenced today, he would face a significantly shorter

mandatory sentence. More specifically, the mandatory sentence on his second § 924(c)

count would be ten years, rather than twenty-five years, and the guideline range of 63 to

78 months on the remaining counts would be advisory and not mandatory. Defendant

also argues that the heightened risk of illness or death he faces if he contracts COVID-

19 due to his diabetes is an additional reason warranting a sentence reduction in this

case. Defendant asks the Court to reduce his sentence to time served, which would be

the approximate equivalent sentence of 24 years after accounting for good-time credit.

Defendant states that if he is released, he will be welcomed into the home of his loving

father, a home his father owns and currently lives in by himself.

        II.    Analysis

        As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

modify terms of imprisonment as follows:

        the court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of

                                             3

    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20           PageID.610     Page 4 of 11



        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation
        or supervised release with or without conditions that does not exceed the
        unserved portion of the original term of imprisonment), after considering the
        factors set forth in section 3553(a) to the extent that they are applicable, if
        it finds that—
                (i)    extraordinary and compelling reasons warrant such a
                reduction; . . .
                ...
                and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission . . . .

The statute thus requires a defendant to both satisfy the exhaustion requirement and

demonstrate that “extraordinary and compelling reasons” warrant a sentence reduction.

               A.     Exhaustion of Administrative Remedies

        In the early stages of the COVID-19 pandemic, some courts excused a

defendant’s failure to exhaust his or her administrative rights with the Bureau of Prisons

prior to bringing a motion for compassionate release. The Sixth Circuit, however,

recently held that the administrative exhaustion requirement is mandatory and not

subject to judge-made exceptions. See United States v. Alam, 960 F.3d 831, 833-34

(6th Cir. 2020). Despite being mandatory, the Sixth Circuit found that this requirement

does not bear on the Court’s jurisdiction. See id. at 833. Thus, as a non-jurisdictional

claim processing rule, it “must be enforced” when “properly invoked” but can be forfeited

or waived by the parties in a particular proceeding. Id. at 834 (internal quotation marks

and citation omitted).

        Here, Defendant made an administrative request for compassionate release to

the Warden, and that request was denied. Yet, the government avers that Defendant

has not fully exhausted his claim for compassionate release because his argument

regarding a heightened risk of illness or death from COVID-19 was not raised in his



                                              4

    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20         PageID.611     Page 5 of 11



petition to the Warden. Defendant’s position is that while the administrative exhaustion

requirement is mandatory, there is no “issue exhaustion” requirement. Defendant notes

that in any compassionate release motion based on health concerns, courts will need to

consider “up to the minute” medical information. Defendant also notes that the statute

directs courts to consider the factors in § 3553, which may include information that was

not available to the BOP. Courts have come to differing conclusions on this issue.

Compare United States v. Asmar, No. 18-20668, 2020 U.S. Dist. LEXIS 103726, at *8

(E.D. Mich. June 5, 2020) (stating that “[w]here the factual basis in the administrative

request and the motion before the court are different, a defendant does not satisfy the

exhaustion requirement because he does not give the BOP an opportunity to act on the

request before Defendant brings his request to the courts”) with United States v. Brown,

No. 4:05-CR-00227-1, 2020 U.S. Dist. LEXIS 87133, at *10 (S.D. Iowa Apr. 29, 2020)

(finding issue exhaustion “inappropriate because § 3582 contains no such requirement

and BOP compassionate release requests are not adversarial proceedings”).2 The

Court need not resolve this issue, however, because the government waives any

objections to the exhaustion requirement by asking “this Court to address all of

[Defendant’s] arguments on the merits rather than dismissing the unexhausted claims

without prejudice.” (See dkt. 112, PgID 372.) Thus, Defendant’s motion is properly

before the Court.


                            
        2
          While the court in Asmar found that the defendant had not properly exhausted
his claim, there, the defendant’s administrative request had not referenced any of the
health concerns the defendant later relied upon in his motion before the court. See
Asmar, 2020 U.S. Dist. LEXIS 103726, at *8. Here, Defendant listed his diabetes in his
petition to the Warden, and now argues that the threat of COVID-19 should be
considered along with that same health condition. Also, Defendant’s argument
regarding the “stacking” of § 924(c) charges remains the same.
                                             5

    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20           PageID.612      Page 6 of 11



                B.    Extraordinary and Compelling Reasons

        The applicable Sentencing Commission policy statement sets forth the following

four categories of “extraordinary and compelling reasons” for release: (A) medical

condition of the defendant, (B) age of the defendant, (C) family circumstances, and (D)

a “reason other than, or in combination with, the reasons described in subdivisions (A)

through (C)” “as determined by the Director of the Bureau of Prisons,” also known as

the “catch-all” provision. See U.S.S.G. § 1B1.13, commentary n.1.

        The government argues that § 1B1.13, which gives the BOP the discretion to

identify “other” extraordinary and compelling reasons, is binding on this Court. The

government also argues that because Congress did not make the amendment to §

924(c) retroactive, as it did other amendments, the change in law regarding “stacked” §

924(c) counts cannot serve as an extraordinary and compelling reason warranting relief.

The government concedes, however, that the heightened risk that COVID-19 poses to

Defendant due to his diabetes does constitute an extraordinary and compelling reason

in this case.

        Here, because the government concedes that Defendant’s health concerns

create extraordinary and compelling circumstances, the Court need not resolve the

issues raised by Defendant’s argument regarding the “stacking” of § 924(c) counts. The

Court notes, however, that because § 1B1.13 was not updated after Congress revised §

3582(c) in the First Step Act to “Increase the Use and Transparency of Compassionate

Release,” allowing defendants, for the first time, the right to petition courts directly for

compassionate release, most courts that have considered this issue have held that the

discretion to identify other extraordinary and compelling reasons previously reserved for



                                               6

    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20          PageID.613      Page 7 of 11



the BOP is now given to the courts. See, e.g., United States v. Young, No. 2:00-cr-

00002-1, 2020 U.S. Dist. LEXIS 37395, at *15-17 (M.D. Tenn. Mar. 4, 2020) (listing

cases). And even though the amendment to § 924(c) was not made retroactive, “[i]t is

not unreasonable for Congress to conclude that not all defendants convicted under §

924(c) should receive new sentences, even while expanding the power of the courts to

relieve some defendants of those sentences on a case-by-case basis.” United States v.

Maumau, No. 2:08-cr-00758-TC-11, 2020 U.S. Dist. LEXIS 28392, at *16-17 (D. Utah

Feb. 18, 2020); see also Brown, 2020 U.S. Dist. LEXIS 87133, at *21 (stating the court

was “sensitive to the fact that retroactivity for sentencing calculations generally is the

Legislature’s province,” but “still consider[ing] the resulting sentencing disparity as part

of a motion for compassionate release”). Thus, while the sentencing disparities that

result from the First Step Act’s amendment to § 924(c) do not necessarily constitute

extraordinary and compelling reasons warranting a sentence reduction, the Court is

mindful of this factor in this case.

        The Court now turns to Defendant’s health concerns. Because Defendant has

Type II diabetes, he faces an increased risk of severe illness if he contracts COVID-19.

See Coronavirus, World Health Organization, https://www.who.int/health-

topics/coronavirus#tab=tab_1 (visited July 19, 2020) (stating that the populations more

likely to suffer severe illness from COVID-19 are“[o]lder people, and those with

underlying medical problems like cardiovascular disease, diabetes, chronic respiratory

disease, and cancer”); see also People with Underlying Medical Conditions, Centers for

Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-at-higher-risk.html (visited July 19, 2020) (stating that people



                                              7

    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20           PageID.614     Page 8 of 11



with Type II diabetes are “at an increased risk of severe illness from COVID-19”).3

Thus, the Court finds, as the government concedes, that this risk constitutes an

extraordinary and compelling reason warranting a sentence reduction in this case.

Other courts have reached the same conclusion under similar circumstances. See,

e.g., United States v. Mitchell, No. 4:13-cr-20468, 2020 U.S. Dist. LEXIS 123327, at

*10-11 (E.D. Mich. July 14, 2020) (reasoning that while the defendant’s Type II diabetes

and hypertension “may not fall within the category of ‘a serious physical or medical

condition’ during ordinary times,” they did in the context of the COVID-19 pandemic).

And while the government notes that FCI Pekin had no confirmed cases of COVID-19 at

the time of its response, this Court has previously found that a lack of confirmed cases

is not a sufficient reason not to grant relief to a defendant who otherwise qualifies for it.

See United States v. Rahim, No. 16-20433, 2020 U.S. Dist. LEXIS 89355, at *8-9 (E.D.

Mich. May 21, 2020). Having found that Defendant has presented extraordinary and

compelling reasons warranting a reduction in his sentence, the Court will turn to a

consideration of the remaining relevant factors.

              C.     Other Relevant Factors

        Section 1B1.13 provides that a defendant’s sentence should be reduced under §

3582(c)(1)(A) only if releasing the inmate will not pose a danger to the safety of others

or the community. § 1B1.13(2) (citing 18 U.S.C. § 3142(g)). Moreover, the Court must

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) to the extent that they



                             
        3
          Defendant also has hypertension, which “might be an increased risk of severe
illness from COVID-19.” See People with Underlying Medical Conditions, Centers for
Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-at-higher-risk.html.
                                              8

    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20        PageID.615     Page 9 of 11



are applicable. See § 3582(c)(1)(A). These sentencing factors are “largely duplicative”

of the factors found in § 3142(g), see United States v. Rountree, No. 1:12-CR-0308

(LEK), 2020 U.S. Dist. LEXIS 91064, at *32 (N.D.N.Y. May 18, 2020), and include the

defendant’s history and characteristics, the seriousness of the offense, the need to

promote respect for the law and provide just punishment for the offense, general and

specific deterrence, protection of the public, and the need to avoid unwarranted

sentencing disparities, see § 3553(a).

        The government argues that Defendant is not entitled to the relief he seeks

because he remains a danger to society and the § 3553 factors weigh against his

release. The Court disagrees.

        The government relies in large part on Defendant’s disciplinary record in prison

to argue he remains a danger to society. However, the last of his misconducts took

place in 2011—over nine years ago. (See dkt. 113-3, filed under seal.) Defendant’s

clean record during the last nine years combined with his completion of a GED and a

large number of classes support his contention that he has shown positive rehabilitation.

Defendant’s serious medical problems and vulnerability to COVID-19 are also relevant

personal characteristics. The fact that his health has deteriorated to the extent he is

blind in one eye and losing vision in the other eye also weighs against a finding that

Defendant poses a continue danger to the public. And while Defendant’s offenses were

very serious, he has served a significant term of imprisonment, serving the goals of

promoting respect for the law, just punishment for the offense, and deterrence. Also, as

indicated above, a sentence reduction in this case serves the goal of avoiding

unwarranted sentencing disparities due to the recent amendment to § 924(c). In sum,



                                             9

    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20         PageID.616     Page 10 of 11



the Court finds that a consideration of the § 3553 factors weighs in favor of granting

Defendant compassionate release.

         III.   Conclusion

         For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s motion to

reduce sentence under 18 U.S.C. § 3582(c)(1)(A) is GRANTED. The custodial portion

of Defendant’s sentence is reduced to time served, and the Court imposes a new term

of supervised release of four years.

         Defendant shall serve the first one year of the new term of supervised release

under home detention and shall not leave his residence other than for medical

appointments and appointments with counsel. During this one year of home detention,

Defendant shall be subject to electronic location monitoring to commence as soon as

the Probation Department can safely install the necessary electronic monitoring

equipment and upon such other considerations as the Probation Department deems

necessary. Defendant must contact the Probation Department within twenty-four (24)

hours of release from BOP custody to schedule an appointment.

         After serving the first one year of supervised release in home detention,

Defendant shall serve the remaining three years of supervised release according to the

original conditions of Defendant’s three-year supervised release term that the Court had

imposed in its original judgment.

         It is further ordered that unless Defendant has been in a segregated special unit

for high-risk prisoners for more than 14 days where no inmate has tested positive or

shown symptoms of COVID-19 within the past 14 days, Defendant shall self-quarantine

within his home for 14 days upon his release.



                                              10

    Case 2:00-cr-80974-NGE ECF No. 116 filed 07/22/20       PageID.617    Page 11 of 11



         Defendant’s original sentence remains unchanged in all other respects.

         SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge
Dated: July 22, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of record
on July 22, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                            11

